v4 L                                                   05/11/2021


         IN THE SUPREME COURT OF THE STATE OF MONTA A                                Case Number: PR 21-0005


                                      PR 21-0005
                                                                           RLED
                                                                          MAY 1 1 2021
                                                                       Esuv.ft Greenvv000
                                                                     Clerk of Suprerne Court
                                                                        State of Montana
IN RE THE MOTION OF JOSEPH P.
                                                                  AMENDED
RAMOS,JR. FOR ADMISSION TO THE
                                                                   ORDER
BAR OF THE STATE OF MONTANA




      Joseph P. Ramos, Jr. has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V ofthe Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Ramos has provided the necessary
documentation and has satisfied the requirements prerequisite to admission on motion
under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Joseph P. Ramos, JR. may be sworn in to the practice oflaw in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
ofthe Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this 1       day of May,2021.




                                                    6 eChie:Justice
                                                     c)
    Justices




2